       Case 1:21-cv-04544-JMF Document 24 Filed 08/20/21 Page 1 of 2

                                           250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                           NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON, BRUSSELS,
                                                                       DENVER, HONG KONG, LONDON,
                                                                       LOS ANGELES, NEW YORK, PALO ALTO,
                                           TELEPHONE: 212.468.8000     SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                           FACSIMILE: 212.468.7900     SINGAPORE, TOKYO, WASHINGTON, D.C.


                                           WWW.MOFO.COM




August 19, 2021                                                       Writer’s Direct Contact
                                                                      +1 (212) 336.4092
                                                                      KMooney@mofo.com


                                               Application GRANTED. The initial pretrial conference is
VIA CM/ECF                                     hereby ADJOURNED to October 27, 2021, at 3:00 p.m.
                                               The Clerk of Court is directed to terminate ECF No. 22.
Honorable Jesse M. Furman
United States District Judge                                                            SO ORDERED.
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

Re:    Guvera IP Pty Ltd. v. Spotify USA, Inc.,
       Case No. 1:21-cv-04544-JMF (S.D.N.Y.)                                            August 20, 2021

Dear Judge Furman:

        We are counsel to Defendant Spotify USA, Inc. (“Spotify”) in the above-referenced
action. We have conferred with counsel for Plaintiff Guvera IP Pty Ltd. (“Guvera”), and are
writing on behalf of the parties to request extensions of certain upcoming deadlines.

      The parties request that Spotify’s time to respond to Guvera’s Amended Complaint
(ECF No. 10) be extended 45 days from August 26, 2021 (ECF No. 19) through October 11,
2021.

       The parties also respectfully request that the deadline for the proposed case
management plan and joint letter be extended until October 18, 2021, with the initial pretrial
conference to be set thereafter at the convenience of the Court. The current deadline for the
proposed case management plan and joint letter is August 26, 2021, and the initial pretrial
conference is set for September 1, 2021 at 4:45 pm (ECF No. 15).

       The parties jointly request these extensions in light of Spotify counsel’s recent
engagement, to allow Spotify’s counsel adequate time to investigate Guvera’s allegations and
prepare a response, and for the parties to meet and confer regarding Guvera’s claims and
potential resolution.

       No previous request to extend these deadlines has been made. No other deadlines
have been set in this case.




ny-2221265
       Case 1:21-cv-04544-JMF Document 24 Filed 08/20/21 Page 2 of 2




Honorable Jesse M. Furman
August 19, 2021
Page Two


Respectfully submitted,


/s/ Kyle W.K. Mooney_____
Kyle Mooney




Copy (via ECF) to:
Matthew M. Wawrzyn
Wawrzyn LLC
200 East Randolph Street
Suite 51100
Chicago, IL 60601
matt@wawrzynlaw.com




ny-2221265
